ALLOWANCE
Claims 15-19 and 21-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 15 and 23:
The prior art of record broadly discloses an interface for chat bot configuration wherein the user is able to specify various conditions and triggers in the interface panes.  Moreover, the prior art of record also teaches user being able to select a natural language classifier from a drop-down menu.  
However, the prior art of record does not explicitly teach select, based on input received through the language processing system selector, a natural language processing system from a plurality of different natural language processing systems wherein the selected natural language processing system generates a mapping that maps a linguistic bot end user input to the action in the dialog; and automatically configure the chatbot to, during operation of the chatbot, receive the linguistic bot end user input from an end user, provide the linguistic bot end user input to the selected natural language processing system, receive an indication of the action from the selected natural language processing system based on the mapping, and control the dialog with the end user based on the received indication of the action.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claim, particularly in the combination of steps/features required by claim 15 and claim 23.  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record. 

Therefore, the above limitations, in the specific combinations as recited in the independent claims 15 and 23, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145